Exhibit 10.11

 

SEVERANCE AGREEMENT

BETWEEN

DUQUESNE LIGHT HOLDINGS, INC.

AND

MORGAN K. O’BRIEN

 

THIS AGREEMENT is by and between Duquesne Light Holdings, Inc., a Pennsylvania
corporation (the “Company”) and Morgan K. O’Brien (the “Executive”), and is made
effective as of the 23rd of December 2003.

 

W I T N E S S E T H:

 

WHEREAS, the Executive is a valuable employee of the Company, an integral part
of its management, and a key participant in the decision-making process relative
to short-term and long-term planning and policy of the Company; and

 

WHEREAS, the Company wishes to encourage the Executive to continue his career
and services with the Company for the period during and after an actual or
threatened Change in Control; and

 

WHEREAS, the Board of Directors of the Company, at its meeting on October 20,
2003, determined that it would be in the best interests of the Company and its
shareholders to assure continuity in the management of the Company’s
administration and operations in the event of a Change in Control by entering
into this Agreement with the Executive;

 

NOW, THEREFORE, it is hereby agreed by and between the parties hereto as
follows:

 

1. Definitions.

 

a. “Affiliate” shall mean any parent or Subsidiary of the Company.

 

b. “Board” shall mean the Board of Directors of the Company.

 

c. “Cause” shall mean (i) the Executive’s fraud or dishonesty, which, in the
good faith opinion of the Company, are harmful to the Company; (ii) the willful
and continued failure by Executive to substantially perform his or her duties or
obligations (other than such failure resulting from Executive’s incapacity due
to illness or leaves of absence approved by the Company) resulting or reasonably
likely to result in material harm to the Company provided such failure remains
uncured for a period of 10 business days after written notice describing the
same is received by Executive; (iii) Executive’s conviction of any felonious
crime or offense; or (iv) the unauthorized securing by Executive of any personal
profit in connection with the business of the Company or any of its
subsidiaries. “Cause” shall be determined in good faith by a vote of at least
two-thirds of the non-employee directors of the Company at a meeting of the
Board at which the Executive is provided an opportunity to be heard.



--------------------------------------------------------------------------------

d. “Change in Control” shall mean:

 

(i) any person (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Section 13(d)(3) and
14(d)(2) of the Exchange Act (“Person”)) is or becomes a “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company Voting Securities”); provided, however, that the
event described in this paragraph (i) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by the Company or
any Subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or (C) by any underwriter
temporarily holding securities pursuant to an offering of such securities;

 

(ii) a purchase by any Person of shares pursuant to a tender or exchange offer
to acquire any stock of the Company (or securities convertible into stock) for
cash, securities or any other consideration provided that, after closing of the
offer, such Person will be the beneficial owner (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 20% or more of the outstanding voting
stock of the Company (calculated as provided in Section (d) of Rule 13d-3 under
the 1934 Act in the case of rights to acquire stock), or, if earlier, Board
recommendation to shareholders of the Company of approval of the purchase by any
Person of shares pursuant to a tender or exchange offer to acquire any stock of
the Company (or securities convertible into stock) for cash, securities or any
other consideration provided that, after closing of the offer, such Person would
be the beneficial owner (as defined in Rule 13d-3 under the 1934 Act), directly
or indirectly, of 20% or more of the outstanding voting stock of the Company;

 

(iii) shareholder approval of a transaction that involves (A) any consolidation,
merger, or share exchange (a “Business Combination”) of the Company, other than
a Business Combination in which the holders of common stock of the Company
immediately prior to the Business Combination directly or indirectly own, in
substantially the same proportions, at least 80% of the outstanding voting stock
of the continuing or surviving corporation, (B) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all the assets of the Company (except to an entity 80% of the
outstanding voting stock of which is owned, in substantially the same
proportions, directly or indirectly, by the holders of common stock of the
Company immediately prior to such transaction), (C) any acquisition of the
voting stock of the Company where, after the Business Combination, one Person
would own, directly or indirectly, 100% of the outstanding voting stock of the
Company

 

2



--------------------------------------------------------------------------------

(except where the holders of the Company’s common stock immediately prior to
such Business Combination would own, in substantially the same proportions,
directly or indirectly, at least 80% of the outstanding stock of the acquiring
entity immediately after the Business Combination); or

 

(iv) replacement of a majority of the members of the Board during any 12-month
period by directors whose appointment or election is not endorsed (whether
directly or by way of approval of a merger, acquisition or similar agreement) by
a majority of the members of the Board prior to the date of the appointment or
election.

 

With respect to Section 1(d)(ii) and 1(d)(iii) hereof, upon public announcement
of the Board’s determination that the tender or exchange offer or the
transaction that was the subject of shareholder approval will not be closed, a
Change in Control shall be deemed not to have occurred from such date forward
and this Agreement shall continue in effect as if no Change in Control had
occurred, except with respect to any termination of employment requiring
payments under Section 3 hereof that occurs prior to such Board determination.
If, after determining that an offer or transaction will not be closed, the Board
determines that the Company should resume a tender or exchange offer or
transaction described in Sections 1(d)(ii) or 1(d)(iii), the public announcement
of any such resumption shall be deemed to constitute a Change in Control for
purposes of this Agreement if the terms of such offer or transaction are such
that they would still constitute a Change in Control.

 

e. “Compensation” shall mean the sum of (i) the Executive’s annual rate of base
salary on the last day the Executive was an employee of the Company (or if
higher, the annual rate in effect on the date of the Change in Control) (the
“Annual Salary”), and (ii) an annual cash bonus amount determined by multiplying
(A) the Executive’s Annual Salary, times (B) the Executive’s annual cash bonus
target percentage for the year of termination of employment, times (C) the
highest annual cash bonus multiplier used to determine the Executive’s annual
cash bonus at any time during the 3 years preceding the year in which the
termination of employment occurs (such annual cash bonus, as determined pursuant
to this subsection (e), the “Annual Bonus”); provided, however, that any
reduction in annual rate of base salary that would constitute a Constructive
Discharge hereunder shall be disregarded for purposes of determining the
Executive’s Annual Salary.

 

f. “Competing Business” shall mean any person, corporation or other entity
engaged in the following businesses within 150 miles of Company’s headquarters
in Pittsburgh, Pennsylvania [and, if necessary, 150 miles from the headquarters
of any “buyer”]: (i) the transmission, distribution and sale of electric energy;
or (ii) any other business in which the Company or any of its Subsidiaries was
engaged, or with respect to which the Company or any of its Subsidiaries had
taken substantial steps to engage in, as of the Executive’s date of termination
of employment.

 

3



--------------------------------------------------------------------------------

g. “Confidential Information” shall mean all information disclosed to Executive
or known by Executive as a consequence of or through Executive’s employment,
that is not publicly available or generally known in the industry in which the
Company and/or an Affiliate is or may become engaged about the Company’s or an
Affiliates’ business, products, processes, and services, including, but not
limited to, proprietary information and trade secrets of the Company and its
Affiliates, and information relating to research, development, inventions,
computer program designs, flow charts, source and object codes, products and
services under development, pricing and pricing strategies, marketing and
selling strategies, power generating, servicing, purchasing, accounting,
engineering, costs and costing strategies, sources of supply, customer lists,
customer requirements, business methods of practices, training and training
programs, and the documentation thereof. It will be presumed that information
supplied to the Company and its Affiliates from outside sources is Confidential
Information unless and until it is designated otherwise.

 

h. “Constructive Discharge” shall mean any of the following:

 

(i) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s positions with the Company (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities, or any action by the Company that results in diminution in
such positions, authority, duties or responsibilities, excluding for this
purpose any isolated, insubstantial and inadvertent action not taken in bad
faith that is remedied by the Company within the time period set forth in this
Section 1(h); provided, that, for purposes of this Section 1(h)(i), the
Executive occupying the same position or title, but with a company whose voting
securities are not publicly held and that is not the ultimate parent company of
surviving entity in a transaction involving the Company, shall constitute
Constructive Discharge;

 

(ii) any material failure by the Company to comply with any of the provisions of
this Agreement;

 

(iii) the Company requiring the Executive to be based at any office or location
more than 35 miles from the location at which he performed services immediately
prior to the occurrence of the Change in Control;

 

(iv) a reduction in the Executive’s rate of base pay or bonus opportunity
(except if such reduction is a part of a reduction for all executive officers of
the Company or a Subsidiary);

 

(v) a material reduction in the benefits under the Long-Term Incentive Plan the
Executive has an opportunity to receive at the date hereof;

 

(vi) a material reduction in the combined annual benefit accrual rate under the
SERP and/or the Company’s qualified defined benefit pension plans from the
annual benefit accrual rate in effect at the date hereof;

 

4



--------------------------------------------------------------------------------

(vii) a material reduction in the long-term disability and life insurance
coverage provided to the Executive at the date hereof; or

 

(viii) failure of a successor or assign to assume and agree to perform this
Agreement pursuant to Section 12 hereof.

 

No event described hereunder with respect to a reduction in any benefits
provided by the Company shall constitute a Constructive Discharge if such
reduction results from any change in legal requirements, and the Company is not
able, at commercially reasonable cost, to replace such lost or reduced benefits
with other benefits that are substantially equivalent thereto. No such event
described hereunder shall constitute Constructive Discharge unless the Executive
has given written notice to the Company specifying the event relied upon for
such termination within one hundred eighty (180) days after the occurrence of
such event (or, if earlier, prior to the end of the Coverage Period) and the
Company has not remedied such within 30 days of receipt of such notice.

 

The Company and Executive, upon mutual written agreement, may agree that an
event that would otherwise constitute a Constructive Discharge under any of the
foregoing provisions shall not constitute a Constructive Discharge.

 

i. “Coverage Period” shall begin on the date on which a Change in Control occurs
and end on the earlier of (i) the date on which public announcement is made by
the Company of its intention to abandon a Change in Control transaction, or (ii)
the date 24 full calendar months following the date on which a Change in Control
occurs; provided, however, that if the Change in Control is based on a tender or
exchange offer or shareholder approval pursuant to Sections 1(d)(ii) or
1(d)(iii), and the transaction is not abandoned, the last day of the Coverage
Period shall be the date that is 24 full calendar months following the date of
the consummation of the tender or exchange offer or the transaction that was the
subject of shareholder approval, as the case may be.

 

j. “Disability” shall mean an injury or illness that permanently prevents the
Executive from performing services for the Company and that qualifies the
Executive for payments under the Company’s long-term disability plan.

 

k. “Invention” shall mean discoveries, concepts, and ideas, whether patentable
or not, including, but not limited to, apparatus, processes, methods,
techniques, and formulae, as well as improvements thereof or know-how related
thereto, relating to any present or prospective activities of the Company and
its Affiliates.

 

l. “SERP” shall mean the Pension Service Supplement Plan for DQE, Inc. and
Affiliates or other similar special pension benefit arrangements.

 

m. “Subsidiary” or “Subsidiaries” shall mean with respect to the Company, any
corporation, partnership, limited liability company or other entity of which (i)
if a corporation fifty (50) percent or more of the total voting power of shares
of stock entitled

 

5



--------------------------------------------------------------------------------

(without regard to the occurrence of any contingency) to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
the Company, one or more of the Subsidiaries of the Company or a combination
thereof, or (ii) if a partnership, limited liability company or other entity,
fifty (50) percent or more of the partnership, membership or other similar
equity ownership interest thereof is at the time owned or controlled, directly
or indirectly, by the Company, one or more of the other Subsidiaries of the
Company or a combination thereof. For purposes hereof, the Company and its
Subsidiaries will be deemed to have fifty (50) percent or more ownership
interest in a partnership, limited liability company or business entity if the
Company and its Subsidiaries are allocated fifty (50) percent or more of
partnership, limited liability company or other entity gains or losses or
control the general partner, managing member or similar managing body of such
partnership, limited liability company or other entity.

 

n. “Works” shall mean, to the extent created by Executive in the course of or as
a result of Executive’s employment by the Company, all material and information
fixed in a tangible medium of expression, including, but not limited to, notes,
drawings, memoranda, correspondence, documents, records, notebooks, flow charts,
computer programs and source and object codes.

 

2. Term.

 

This Agreement shall be effective as of the date first above written and shall
continue thereafter through December 31, 2008, and until 24 full calendar months
following the date of occurrence of a Change in Control (if such Change of
Control event occurs on or before December 31, 2008) or, if the Change in
Control event is based on a tender or exchange offer pursuant to Section
1(d)(ii) or shareholder approval pursuant to Section 1(d)(iii), 24 full calendar
months following the date of the closing of the tender or exchange offer or the
transaction that was the subject of shareholder approval (if such Change of
Control event occurs on or before December 31, 2008); provided, however, Section
10 shall continue in effect beyond the term of this Agreement and beyond the
Executive’s termination of employment with the Company; provided, further, that
this Agreement shall in no event terminate prior to satisfaction of all of the
Company’s or a successor’s obligations in connection with a termination of the
Executive’s employment occurring within the Coverage Period.

 

3. Severance Benefit.

 

a. If, any time during the Coverage Period, the Executive’s employment is
terminated by the Company for any reason other than Cause, death or Disability
or the Executive’s employment is terminated by the Executive because of a
Constructive Discharge, then,

 

(i) no later than the earlier of (A) five business days after such termination
or (B) immediately prior to the date of the consummation of a transaction that
constitutes a Change in Control if it is determined prior to such date that the
Executive’s employment will be terminated by the Company for a reason other than
Cause, death or Disability or that the Executive will have

 

6



--------------------------------------------------------------------------------

experienced a Constructive Discharge and the effective date of the termination
of the Executive’s employment will be on or before the consummation of a
transaction that constitutes a Change in Control, the Company shall pay to the
Executive (or, if the Executive dies after termination of employment but before
receiving all payments to which he has become entitled hereunder, to the estate
of the Executive)

 

(A) a lump sum of cash payment of accrued but unpaid salary and accrued but
unused vacation;

 

(B) a lump sum cash payment of a prorated portion of the Executive’s Annual
Bonus determined by calculating the product of (1) the amount of the Executive’s
Annual Bonus, and (2) a fraction, the numerator of which is the number of days
worked in the year in which the termination of employment occurs and the
denominator of which is 365;

 

(C) a lump sum cash amount equal to three times the Executive’s Compensation;

 

(D) a lump sum cash amount (determined by the Board in accordance with Exhibit A
hereof) equal to the value of the stock options, restricted stock and/or other
equity-based awards that, in the ordinary course of business consistent with
past practice, would have become vested and exercisable or with respect to which
restrictions would have lapsed, as the case may be, during the 24-month period
immediately following termination of the Executive’s employment (excluding for
this purpose any options, restricted stock or other equity-based awards that
become vested and exercisable because of the transaction that constituted the
Change in Control); and

 

(E) a lump sum cash amount (determined by the Board in accordance with Exhibit B
hereof) equal to (1) the present value of the benefits (calculated assuming the
Executive would begin receiving benefits at the end of the three-year period
following termination of employment, based on the actuarial assumptions used for
purposes of the Company’s qualified defined benefit plans, and, for purposes of
determining the present value of such benefits, using the 30-year treasury rate
as of November of the prior year and the applicable mortality table as defined
in Section 417(e) of the Internal Revenue Code of 1986, as amended, (the
“Code”)) that would have been paid under the Company’s qualified defined benefit
retirement plans in place and operational on the date of termination and the
SERP (with any actual and assumed payments hereunder with respect to the
qualified defined benefit retirement plans being considered for purposes of
determining the amount payable with respect to the SERP under this sentence) as
if, for vesting and benefit accrual purposes, the Executive (x) had continued to
be employed and

 

7



--------------------------------------------------------------------------------

participated in such plans for the three-year period following employment
termination (with bonus years also credited with respect to such additional
years of service, provided that in no event shall the aggregate of all years of
service exceed 35), and (y) had continued to receive compensation for three
additional years following termination of employment at a rate equal to the
Executive’s Compensation, less (2) the payments that are actually made (or which
would have been made if the Executive were eligible to begin receiving benefits
at the time of employment termination) under the Company’s qualified defined
benefit retirement plans and the SERP, it being understood by all parties hereto
that payments made under this Agreement and the deemed three-year period shall
not be considered for purposes of determining the actual benefits payable under
the terms of the qualified defined benefit plans and the SERP and shall not be
part of the relevant payroll records for purposes of the Company’s qualified
retirement plan and the SERP; and

 

(ii) in addition, for the period commencing with the month in which termination
of employment occurs and ending 36 months thereafter, (A) the Executive shall be
entitled to continuation of AYCO financial services (or similar financial
services), and (B) the Executive and, as applicable, the Executive’s covered
dependents, shall be entitled to life, health, hospitalization and long-term
disability coverage, as maintained from time to time by the Company, and in each
case as provided immediately prior to the termination of the Executive’s
employment by the Company to its employees generally or to the Executive on an
individual or group basis whether maintained pursuant to a plan, policy or other
arrangement (written or unwritten), as if the Executive were still employed
during such period, at the same level of benefits and at the same dollar cost to
the Executive as is available generally to employees of the Company at a
comparable level; provided, however, that if the Executive is eligible for
retiree medical benefits upon termination of employment, the Executive may elect
during such 36-month period to receive retiree medical benefits under the
Company’s retiree medical plan, policy or other arrangement (written or
unwritten) pursuant to the terms of such plan, policy or other arrangement, and
any such retiree medical benefits shall be provided in lieu of the corresponding
benefits provided pursuant to subsection 3(a)(ii)(B). If the Company reasonably
determines that the coverage required under subsection 3(a)(ii)(B) (not
including retiree medical benefits) would cause a welfare plan sponsored by the
Company to violate any provision of the Code prohibiting discrimination in favor
of highly compensated employees or key employees, or if any benefits described
in subsection 3(a)(ii)(B) (not including retiree medical benefits) cannot be
provided (or the Company determines that it does not wish to provide such
benefits) pursuant to the appropriate plan or program maintained for employees
of the Company, the Company shall provide such benefits outside such plan or
program at no additional cost (including, without limitation, tax costs) to the
Executive or, as determined by the Company in its sole discretion, the Company
will pay to the Executive the cash equivalent thereof. The benefits provided in
accordance with this Section 3(a)(ii) shall be secondary to any comparable
benefits provided by another employer.

 

8



--------------------------------------------------------------------------------

b. In the event of the Executive’s death during the Coverage Period, this
Agreement shall terminate and the Company’s only obligation under this Agreement
shall be to pay the Executive’s estate or legal representative the Executive’s
annual base salary provided herein to the extent earned by the Executive prior
to the Executive’s death. The Company may, in its sole discretion, pay the
estate or legal representative a bonus that the Executive earned prior to his
death. The Company shall have no further obligations under this Agreement.
Nothing contained herein shall affect the Company’s obligation(s) to provide
death benefits under any plan, policy, or arrangement other than this Agreement.

 

c. In the event of the termination of the Executive’s employment during the
Coverage Period due to the Executive’s Disability, the Company’s only obligation
under the Agreement shall be to pay to the Executive or his personal
representative the Executive’s annual base salary to the extent earned by the
Executive prior to the termination of employment and a prorated portion of the
Executive’s Annual Bonus determined by calculating the product of (1) the amount
of the Executive’s Annual Bonus for the year in which such termination of
employment occurs, and (2) a fraction, the numerator of which is the number of
days worked in the year in which the termination of employment occurs and the
denominator of which is 365. The Company shall have no further obligations under
this Agreement. Nothing contained herein shall affect the Company’s
obligation(s) to provide disability benefits to the Executive under any plan,
policy, or arrangement other than this Agreement.

 

d. In the event that the Company terminates the Executive’s employment for Cause
or the Executive terminates his employment without experiencing a Constructive
Discharge, the Company shall only be obligated to pay to the Executive the
Executive’s annual base salary to the extent earned by the Executive prior to
the termination of employment and any earned Annual Bonus for the prior fiscal
year to the extent same has not previously been paid to Executive. The Company
shall have no further obligations under this Agreement.

 

e. (i) If Independent Tax Counsel shall determine that the aggregate payments
and benefits provided or to be provided to the Executive pursuant to this
Agreement, and any other payments and benefits provided or to be provided to the
Executive from the Company or any of its Affiliates or any successors thereto
constitute “parachute payments” as defined in Section 280G of the Code (or any
successor provision thereof) (“Parachute Payments”) which would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Parachute Payments provided under this Agreement shall be reduced to the extent
the Independent Tax Counsel shall determine is necessary (but not below zero) so
that no portion thereof shall be subject to the Excise Tax; provided, however,
that the Executive’s agreement to, and compliance with, the provisions of
Section 10 hereof shall constitute personal services to be rendered on or after
the date of a change in ownership or control (as those terms are

 

9



--------------------------------------------------------------------------------

used in treasury regulations promulgated under Code Section 280G) by the
Executive for purposes of determining whether or not an Excise Tax will be
incurred, and the amount of the payments and benefits under this Agreement that
are treated as reasonable compensation for such services shall in no event be
deemed to be less than the sum of (A) Compensation, and (B) one-third of the
amount determined under Section 3(a)(i)(D) hereof. The determination required to
be made pursuant to the preceding sentence shall be made by the Independent Tax
Counsel at or within a reasonable period prior to the time when payments are
first made to the Executive pursuant to Section 3(a)(i) hereof. Unless the
Executive gives prior written notice specifying a different order to the Company
to effectuate the limitations described above, the Company shall reduce or
eliminate the Parachute Payments by first reducing or eliminating those payments
or benefits which are not payable in cash and then by reducing or eliminating
other Parachute Payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time form the employment
termination date. Any notice given by the Executive pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement of agreement governing your rights and entitlements to any benefits
or compensation. For purposes of this Section 3(e), “Independent Tax Counsel”
shall mean a lawyer, a certified public accountant with a nationally recognized
accounting firm, or a compensation consultant with a nationally recognized
actuarial and benefits consulting firm with expertise in the area of executive
compensation tax law, who shall be selected by the Company and shall be
reasonably acceptable to the Executive, and whose fees and disbursements shall
be paid by the Company.

 

(ii) If at any time after the application of Section 3e(i) it is determined by
the IRS or otherwise that the Executive would still be subject to the Excise
Tax, then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount determined by Independent Tax Counsel such that
after payment by the Executive of all taxes (including any Excise Tax) imposed
upon the Gross-Up Payment and any interest or penalties imposed with respect to
such taxes, the Executive retains from the Gross-Up Payment an amount equal to
the Excise Tax imposed upon the payments and benefits.

 

(iii) The Company shall, or shall require Independent Tax Counsel to, furnish to
the Executive written supporting calculations (including an explanation of
assumptions and positions taken with respect to such calculations) and a written
opinion that the Executive may rely upon when preparing his Federal income tax
return.

 

10



--------------------------------------------------------------------------------

(iv) The Executive shall notify the Company in writing within 15 days of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Executive of an Excise Tax. If the Company notifies the Executive
in writing that it desires to contest such claim and that it will bear the costs
and provide the indemnification as required by this sentence, the Executive
shall:

 

(A) give the Company any information reasonably requested by the Company
relating to such claim,

 

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(C) cooperate with the Company in good faith in order to effectively contest
such claim, and

 

(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. The Company shall control all proceedings taken
in connection with such contest; provided, however, that if the Company directs
the Executive to pay such claim and sue for a refund, the Company shall advance
the amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties with respect thereto,
imposed with respect to such advance or with respect to any imputed income with
respect to such advance.

 

f. In the event of any termination of the Executive’s employment described in
Sections 3(a) through 3(d), the Executive shall be under no obligation to seek
other employment, and there shall be no offset against amounts due the Executive
under this Agreement on account of any remuneration attributable to any
subsequent employment; provided, however, that to the extent the Executive
receives medical and health benefits from a subsequent employer, medical and
health benefits under Section 3(a)(ii) shall be secondary to those received from
the subsequent employer.

 

g. It is intended that the payments and benefits provided under this Agreement
are in lieu of, and not in addition to, termination or severance payments and
benefits provided under the Company’s other termination or severance plans or
agreements (“Other Termination Benefits”). Other Termination Benefits the
Executive receives, or is entitled to receive in the future, shall reduce
payments and benefits provided hereunder unless, either the payments and
benefits hereunder or the Other Termination Benefits are waived by the
Executive.

 

h. Notwithstanding any provision herein to the contrary, the Company shall not
have any obligation to pay any amount or provide any benefit, as the case may
be, under this Agreement, unless and until (i) the Executive executes (A) a
release of the

 

11



--------------------------------------------------------------------------------

Company, its Affiliates and related parties, in such form as the Company may
reasonably request, of all claims against the Company, its Affiliates and
related parties relating to the Executive’s employment and termination thereof
and (B) an agreement to continue to comply with, and be bound by, the provisions
of Section 10 hereof, and (ii) the expiration of any applicable waiting or
revocation periods related to such release and agreement.

 

i. In no event shall a termination of the Executive’s employment that occurs
before or after the Coverage Period, whether by the Company or by the Executive,
entitle the Executive to any benefits or payments under this Agreement.

 

4. Source of Payments.

 

The Company shall not be required to establish a special or separate fund or
other segregation of assets to assure such payments, and, if the Company shall
make any investments to aid it in meeting its obligations hereunder, the
Executive shall have no right, title or interest whatever in or to any such
investments except as may otherwise be expressly provided in a separate written
instrument relating to such investments. Nothing contained in this Agreement,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind or a fiduciary relationship between the Company and
the Executive or any other person. To the extent that any person acquires a
right to receive payments from the Company such right shall be no greater than
the right of an unsecured creditor of the Company.

 

5. Litigation Expenses: Arbitration.

 

a. Full Settlement, Litigation Expenses; Arbitration. The Company’s obligation
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others. The Company agrees to pay, upon written demand
therefor by the Executive, all legal fees and expenses the Executive reasonably
incurs as a result of any dispute or contest (regardless of the outcome thereof)
by or with the Company or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement, plus in each case, interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Code. The
Executive agrees to repay to the Company any such fees and expenses paid or
advanced by the Company if and to the extent that the Company or such others
obtains a judgment or determination that the Executive’s claim was frivolous or
was without merit from the arbitrator or a court of competent jurisdiction from
which no appeal may be taken, whether because the time to do so has expired or
otherwise. Notwithstanding any provision hereof or any other agreement, the
Company may offset any other obligation it has to the Executive by the amount of
such repayment. In any such action brought by the Executive for damages or to
enforce any provisions of this Agreement, he shall be entitled to seek both
legal and equitable relief and remedies, including, without limitation, specific
performance of the Company’s obligations hereunder, in his sole discretion. The
obligation of the Company and the Executive under this Section 5 shall survive
the termination for any reason of this Agreement (whether such termination is by
the Company, by the Executive, upon the expiration of this Agreement or
otherwise).

 

12



--------------------------------------------------------------------------------

b. Except for disputes involving the provisions of, or matters addressed in,
Section 10 hereof, in the event of any dispute or difference between the Company
and the Executive with respect to the subject matter of this Agreement and the
enforcement of rights hereunder that cannot be promptly resolved by the parties
shall be submitted to and settled exclusively by arbitration in accordance with
the provisions of this subparagraph. The arbitrator or arbitrators shall be
selected by agreement of the parties or, if they cannot agree on an arbitrator
or arbitrators within 30 days after either party has notified the other party of
such party’s desire to have the question settled by arbitration, then the
arbitrator or arbitrators shall be selected by the American Arbitration
Association (the “AAA”) in Pittsburgh, Pennsylvania, upon the application of
either party. The determination reached in such arbitration shall be final and
binding on both parties without any right of appeal or further dispute. The
judgment of the arbitrator or arbitrators may be filed as a judgment in any
court of competent jurisdiction, and execution of the determination by such
arbitrator(s) may be sought in any court of competent jurisdiction. The
arbitrator(s) shall not be bound by judicial formalities and may abstain from
following the strict rules of evidence. Unless otherwise agreed by the parties,
any such arbitration shall take place in Pittsburgh, Pennsylvania, and shall be
conducted in accordance with the Rules of the AAA. The Executive’s expenses for
such proceeding shall be paid, or repaid to the Company, as the case may be, as
provided in Section (a) of this Section 5.

 

6. Tax Withholding.

 

The Company may withhold from any payments made under this Agreement all
federal, state or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.

 

7. Entire Understanding.

 

Upon the commencement of the Coverage Period, this Agreement shall supersede any
severance or termination agreements, plans or policies and any non-competition
and confidentiality agreements, plans or policies entered into prior to the date
first set forth above by and between the Company and the Executive or otherwise
applicable to the Executive with respect to the subject matter hereof,
including, but not by way of limitation, the Executive’s employment agreement
dated September 14, 2001. Such existing agreements, plans or policies shall
remain in full force and effect and shall not be affected hereby if Executive’s
employment should terminate prior to the commencement of the Coverage Period.

 

8. Severability.

 

If, for any reason, any one or more of the provisions or part of a provision
contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other provision or part
of a provision shall to the full extent consistent with law continue in full
force and effect.

 

13



--------------------------------------------------------------------------------

9. Notices.

 

All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
if delivered or mailed, postage prepaid, first class as follows:

 

a. to the Company:

 

Duquesne Light Holdings, Inc.

411 Seventh Avenue

Pittsburgh, Pennsylvania 15219

Attention: Chief Legal Officer

 

b. to the Executive:

 

Morgan K. O’Brien

4455 East Lawnview Avenue

Pittsburgh, Pennsylvania 15227

 

or to such other address as either party shall have previously specified in
writing to the other.

 

10. Confidentiality, Inventions, Works, Non-compete, Non-solicitation, etc.

 

The Executive acknowledges that the severance benefits provided hereunder are
substantial and are good and adequate consideration for the purposes of the
covenants, promises and agreements of this Section 10 and all other provisions
of this Agreement.

 

a. The Executive acknowledges that all Confidential Information shall at all
times remain the property of the Company and its Affiliates. The Executive will
safeguard and maintain on the premises of the Company, to the extent possible in
the performance of the Executive’s work for the Company or an Affiliate, all
documents and things that contain or embody Confidential Information. Except as
required as part of the Executive’s duties to the Company or as may otherwise be
required by law or legal process, the Executive will not, during his employment
by the Company, or thereafter, directly or indirectly use, divulge, disseminate,
disclose, lecture upon, or publish any Confidential Information without having
first obtained written permission from the Company to do so.

 

b. (i) All Inventions made or conceived by the Executive, either solely or
jointly with others, (A) during the Executive’s employment by the Company and
(B) within one (1) year after termination of such employment, whether or not
such Inventions are made or conceived during the hours of the Executive’s
employment or with the use of the Company’s or Affiliates’ facilities,
materials, or personnel, will be the property of the Company or its nominees.

 

14



--------------------------------------------------------------------------------

(ii) The Executive will, without royalty or any additional consideration:

 

(A) inform the Company promptly and fully of such Inventions by written report,
setting forth in detail a description, the operation and the results achieved;

 

(B) assign to the Company all the Executive’s right, title, and interest in and
to such Inventions, any applications for Untied States and foreign Letters
Patent, any continuations, divisions, continuations-in-part, reissues,
extensions or additions thereof filed for upon such Inventions and any United
States and foreign Letters Patent;

 

(C) assist the Company or its nominees, at the expense of the Company, to
obtain, maintain and enforce such United States and foreign Letters Patent for
such Inventions as the Company may elect; and

 

(D) execute, acknowledge, and deliver to the Company at its expense such written
documents and instruments, and do such other acts, such as giving testimony in
support of the Executive’s inventorship and invention, as may be necessary in
the opinion of the Company to obtain, maintain or enforce the United States and
foreign Letters Patent upon such Inventions and to vest the entire right and
title thereto in the Company and to confirm the complete ownership by the
Company of such inventions.

 

c. All Works created by the Executive during his employment by the Company will
be and remain exclusively the property of the Company. Each such Work is a “work
for hire” and the Company may file applications to register copyright as author
thereof. The Executive will take whatever steps and do whatever acts the Company
reasonably requests, including, but not limited to, placement of the Company’s
proper copyright notice on such Works to secure or aid in securing copyright
protection and will assist the Company or its nominees in filing applications to
register claims of copyright in such works. The Executive will not reproduce,
distribute, display publicly, or perform publicly, alone or in combination with
any data processing or network system, any Works of the Company without the
written permission from the Company.

 

d. The Executive covenants and agrees that during the period of the Executive’s
employment by the Company or an Affiliate and for a period of one (1) year
following the termination of the Executive’s employment for any reason,
including, without limitation, termination by the Company for Cause or without
Cause or by the Executive with or without a Constructive Discharge, the
Executive shall not engage, directly or indirectly, whether as principal or as
agent, officer, director, employee, consultant, shareholder, or otherwise alone
or in association with any other person, corporation or other entity, in any
Competing Business; provided, however, that the Executive shall have the right
to accept employment with a Competing Business whose business is diversified
(the “Diversified Business”), if the employment is with a part of

 

15



--------------------------------------------------------------------------------

the Diversified Business which is not a Competing Business and if, prior to
accepting such employment, the Executive furnishes written assurances reasonably
satisfactory to the Company from the Diversified Business and from the Executive
that the Executive will not render services directly or indirectly in connection
with any Competing Business. The Executive recognizes that the Company and its
Affiliates conduct or intend to conduct business within the geographic area set
forth herein, and therefore, the Executive agrees that this restriction is
reasonable and necessary to protect the Company’s and its Affiliates’ business.

 

e. The Executive agrees that for a period of two (2) years following the
termination of the Executive’s employment with the Company for any reason,
voluntary or involuntary, including, without limitation, termination by the
Company for Cause or without Cause or by the Executive with or without a
Constructive Discharge, the Executive shall not, directly or indirectly, solicit
the business of, or do business with, any customer, supplier, or prospective
customer or supplier of the Company or an Affiliate of the Company with whom the
Executive had direct or indirect contact or about whom the Executive may have
acquired any knowledge while employed by the Company.

 

f. The Executive agrees that, during the Executive’s employment with the Company
and for a period of two (2) years following termination of the Executive’s
employment with the Company for any reason, voluntary or involuntary, including,
without limitation, termination by the Company for Cause or without Cause or by
the Executive with or without a Constructive Discharge, the Executive shall not,
directly or indirectly, solicit or induce, or attempt to solicit or induce, any
employee of the Company or an Affiliate of the Company to leave the Company or
an Affiliate for any reason whatsoever, or hire or solicit the services of any
employee of the Company or an Affiliate.

 

g. The Executive understands and agrees that any violation of this Agreement
shall be deemed material to continuing employment and could result in
disciplinary action up to and including termination. The Executive acknowledges
that the legal remedy available to the Company and its Affiliates for any breach
of covenants on the part of the Executive may be inadequate, and, therefore, in
the event of any threatened or actual breach of this Agreement, the Company or
an Affiliate shall be entitled to specific enforcement of this Agreement through
injunctive or other equitable relief in a court with appropriate jurisdiction.
The existence of any claim or cause of action by the Executive or other against
the Company or an Affiliate, whether predicated on this Agreement or otherwise,
shall not constitute a defense to enforcement by the Company or an Affiliate of
this Agreement. Unless otherwise agreed to in writing by the parties, Section
5(b) of this Agreement shall not apply or otherwise limit the parties’ rights
with respect to any cause of action (or portion of any cause of action)
involving the provisions or subject matter of this Section 10.

 

h. Termination of the Executive’s employment for any reason, voluntary or
involuntary, including, without limitation, termination by the Company for Cause
or without Cause or by the Executive with or without a Constructive Discharge,
shall not

 

16



--------------------------------------------------------------------------------

impair or relieve the Executive of any of the Executive’s obligations hereunder.
Upon termination of the Executive’s employment, for whatever reason, or upon
request by the Company, the Executive will deliver to the Company the originals
and all copies of notes, sketches, drawings, specifications, memoranda,
correspondence, documents, records, notebooks, computer disks and computer tapes
and other repositories of Confidential Information and inventions then in the
Executive’s possession or under Executive’s control, whether prepared by the
Executive or by others. Upon termination of the Executive’s employment, for
whatever reason, or upon request by the Company, the Executive will deliver to
the Company the originals and all copies of Works then in the Executive’s
possession or under the Executive’s control.

 

11. No Attachment.

 

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect.

 

12. Binding Agreement.

 

This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive and the Company and their respective permitted successors and assigns.
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Agreement, the Company shall
require such successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. As used in this Agreement, the term “Company” shall
mean the Company as previously defined and any successor that assumes and agrees
(or is otherwise required) to perform the Agreement.

 

13. Modification and Waiver.

 

This Agreement may not be terminated, modified or amended except by an
instrument in writing signed by the parties hereto. No term or condition of this
Agreement shall be deemed to have been waived, nor shall there be any estoppel
against the enforcement of any provision of this Agreement, except by written
instrument signed by the party charged with such waiver or estoppel. No such
written waiver shall be deemed a continuing waiver unless specifically stated
therein, and each such waiver shall operate only as to the specific term or
condition waived and shall not constitute a waiver of such term or condition for
the future or as to any act other than that specifically waived.

 

17



--------------------------------------------------------------------------------

14. Headings of No Effect.

 

The Section headings contained in this Agreement are included solely for
convenience of reference and shall not in any way affect the meaning of
interpretation of any of the provisions of this Agreement.

 

15. Revocation, Executive Acknowledgments, and Effective Date.

 

The Executive shall have seven (7) calendar days after signing the Agreement to
revoke it. Such revocation shall be in writing to the Company at the address set
forth in Section 9. The Executive acknowledges that he has read and understands
the provisions of this Agreement. The Executive further acknowledges that he has
been given an opportunity for his legal counsel to review this Agreement (or is
given the opportunity to do so prior to the end of the revocation period
hereunder) and that the provisions of this Agreement are reasonable and that he
has received a copy of this Agreement.

 

16. Not Compensation for Other Plans.

 

It is understood by all parties hereto that amounts paid and benefits provided
hereunder are not to be considered compensation, earnings or wages for purposes
of any employee benefit plan of the Company or its Affiliates, including, but
not limited to, the SERP and the Company’s qualified retirement plans.

 

17. Governing Law

 

This Agreement and its validity, interpretation, performance, and enforcement
shall be governed by the laws of the Commonwealth of Pennsylvania.

 

IN WITNESS WHEREOF, the Company through its officers duly authorized, and the
Executive both intending to be legally bound have duly executed and delivered
this Agreement, to be effective as of the date first set forth above.

 

     DUQUESNE LIGHT HOLDINGS, INC.

Date: December 23, 2003

   By:   

/s/ Maureen L. Hogel

--------------------------------------------------------------------------------

     EXECUTIVE

Date: December 23, 2003

   /s/ Morgan K. O’Brien


--------------------------------------------------------------------------------

     Morgan K. O’Brien

 

18



--------------------------------------------------------------------------------

Schedule to Exhibit 10.11

 

Substantially identical Severance Agreements were entered into with the
following executive officers on the following dates:

 

Name

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Date


--------------------------------------------------------------------------------

Joseph G. Belechak

  

Senior VP and Chief Operations Officer

   12/23/03

Maureen L. Hogel

  

Senior VP and Chief Legal & Admin. Officer

   12/10/03

Stevan R. Schott

  

Senior VP and Chief Financial Officer

   12/23/03

James E. Wilson

  

Senior VP and Chief Strategic Officer

   12/18/03

 

19